Fair v. Fair, 1997 ND 45, 565 N.W.2d 505|N.D. Supreme Court|Fair v. Fair, 1997 ND 45, 565 N.W.2d 505[Go to Documents]Filed Mar. 26, 1997IN THE SUPREME COURTSTATE OF NORTH DAKOTA1997 ND 45Cathy M. Fair, Plaintiff and Appellantv.Douglas E. Fair, Defendant and AppelleeCivil No. 960319Appeal from the District Court for Burleigh County, South Central Judicial District, the Honorable Dennis A. Schneider, Judge.AFFIRMED.Per Curiam.Rick M. Maixner, of Schmitz, Moench & Schmidt, P.O. Box 2076, Bismarck, N.D. 58502-2076, for plaintiff and appellant.Thomas M. Tuntland, P.O. Box 1315, Mandan, N.D. 58554, for defendant and appellee.Fair v. FairCivil No. 960319Per Curiam. [¶1] Cathy M. Fair appealed from a district court judgment granting Douglas E. Fair a divorce from her on the grounds of irreconcilable differences and dividing the marital property. She asserts the trial court's division of property is clearly erroneous. We affirm the judgment under N.D.R.App.P. 35.1(a)(2).[¶2]Gerald W. VandeWalle, C.J.Dale V. SandstromHerbert L. MeschkeMary Muehlen MaringMichael O. McGuire, D.J.[¶3] Michael O. McGuire, D.J., sitting in place of Neumann, J., disqualified.